Case 1:19-cv-01578-MKB-CLP Document 37 Filed 10/25/19 Page 1 of 5 PageID #: 155



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  UNITED STATES OF AMERICA,
                                                              Civil Action No.
                         Plaintiff,                           19-CV-1578 (MKB)(CLP)
                  v.                                          [PROPOSED] CONSENT
                                                              DECREE AND FINAL
  YARIN NADEL aka JOE NADEL, JOE
                                                              JUDGMENT
  MILLER; MICHAEL NADEL aka
  MICHAEL MILLER; MOVING STATE TO
  STATE LLC; STATE TO STATE MOVING
  GROUP LLC; DIRECT VAN LINES
  SERVICES INC.; and AROUND THE
  CLOCK MOVING SERVICES INC.,

                         Defendants.


        WHEREAS, the UNITED STATES OF AMERICA commenced this action against

 defendants YARIN NADEL aka JOE NADEL (“Y. Nadel”), JOE MILLER, MICHAEL NADEL

 aka MICHAEL MILLER (“M. Nadel”); MOVING STATE TO STATE LLC, STATE TO

 STATE MOVING GROUP LLC, DIRECT VAN LINES SERVICES INC., and AROUND THE

 CLOCK MOVING SERVICES, INC., (collectively, “Defendants”) by filing a Complaint in this

 Court a copy of which is annexed hereto as Exhibit A (the “Complaint”);

        WHEREAS, the Complaint states a claim for relief under the Fraud Injunction Statute, 18

 U.S.C. § 1345;

        WHEREAS, on March 19, 2019, this Court issued an ex parte Temporary Restraining

 Order and Order To Show Cause (the “TRO”) upon a finding that (1) there was probable cause

 to believe that Defendants were violating and were about to violate 18 U.S.C. § 1343, and that

 (2) the statutory conditions for granting injunctive relief under 18 U.S.C. § 1345 had therefore

 been met (Dkt. No. 11);
Case 1:19-cv-01578-MKB-CLP Document 37 Filed 10/25/19 Page 2 of 5 PageID #: 156
 U.S. v. Nadel, et al., 19-CV-1578 (MKB)(CLP)
 [Proposed] Consent Decree and Final Judgment

         WHEREAS, the TRO was superseded on April 2, 2019, when this Court entered a

 Consent Preliminary Injunction, inter alia, enjoining Defendants from committing wire fraud, as

 defined by 18 U.S.C. § 1343 (Dkt. No. 17);

         WHEREAS, Defendants consent to entry of this Consent Decree without any admission

 or finding of liability or wrongdoing, and have agreed to this Consent Decree to avoid the delay,

 uncertainty, inconvenience, and expense of protracted litigation;

         WHEREAS, the United States and Defendants hereby agree that this Consent Decree

 shall not be offered against Defendants in any other action, matter or proceeding brought by the

 United States that arises from the allegations in the Complaint, save for any action under federal

 law for violation of this Consent Decree and Final Judgment;

         WHEREAS, this Consent Decree is not intended, and shall not be construed, as a waiver

 of Defendants’ Fifth Amendment rights against self-incrimination, or of any other defenses that

 Defendants may assert in any other proceeding. Defendants expressly reserve their Fifth

 Amendment rights against self-incrimination and all other defenses in any other proceeding;

         WHEREAS, the parties wish to settle this action upon the following terms without further

 litigation, and Defendants agree that this Court may enter and enforce this Consent Decree

 against them in the United States;

         THEREFORE, pursuant to 18 U.S.C. § 1345 and the inherent power of this Court, IT IS

 HEREBY ORDERED, ADJUDGED and DECREED as follows:

         1.      Defendants and each and all of their directors, officers, agents, servants,

 employees, successors, assigns, and attorneys, and all person or entities in active concert or

 participation with any of them are permanently enjoined from:

                 a.      Committing wire fraud, as defined by 18 U.S.C. § 1343;



                                                Page 2 of 5
Case 1:19-cv-01578-MKB-CLP Document 37 Filed 10/25/19 Page 3 of 5 PageID #: 157
 U.S. v. Nadel, et al., 19-CV-1578 (MKB)(CLP)
 [Proposed] Consent Decree and Final Judgment

                 b.      Raising the price of delivery, rate “per box,” “per item,” or “per pound,”

 or the required deposit for services for any customers on the day of pickup or in the preceding 72

 hours. Notwithstanding the foregoing, Defendants may quote a rate “per box,” “per item,” or

 “per pound,” and calculate the number of boxes, items, or net weight of the items transported on

 the day of pickup, provided they provide weight tickets documenting the weight of the truck with

 and without the property being transported, a bill of lading, and a receipt;

                 c.      Destroying, deleting, removing, or transferring any and all business,

 financial, accounting and other records concerning Defendants’ operations and the operations of

 any other corporate entity owned or controlled, in whole or in part, by Defendants for a period of

 ten years from the date of entry of this Consent Decree.

         2.      The Consent Preliminary Injunction entered on April 2, 2019, is superseded by

 this Consent Decree, and is hereby vacated and dissolved.

         3.      Defendants Y. Nadel and M. Nadel acknowledge and agree that this Consent

 Decree binds them in their individual capacities.

         4.      Defendants understand and acknowledge that they may be subject to civil and/or

 criminal liability (including for contempt) upon a finding by a Court that they have violated this

 Consent Decree.

         5.      If Defendants violate this Consent Decree and are found in civil or criminal

 contempt thereof, Defendants shall, in addition to other remedies, reimburse Plaintiff for its

 attorneys’ fees, including overhead, investigational expenses, and court costs relating to such

 contempt proceeding.

         6.      This Consent Decree shall not be modified except in writing by Plaintiff and

 Defendants and approved by the Court.



                                                Page 3 of 5
Case 1:19-cv-01578-MKB-CLP Document 37 Filed 10/25/19 Page 4 of 5 PageID #: 158
 U.S. v. Nadel, et al., 19-CV-1578 (MKB)(CLP)
 [Proposed] Consent Decree and Final Judgment

         7.      Plaintiff and Defendants shall each bear their own costs and attorneys’ fees.

         8.      The provisions of this Consent Decree are separate and severable from one

 another. If any provision is stayed or determined to be invalid, the remaining provisions shall

 remain in full force and effect.

         9.      Defendants hereby agree to waive, release, and remit any and all claims, either

 directly or indirectly against the United States and its agencies, employees, representatives and

 agents, including but not limited to the Department of Justice, the Federal Bureau of

 Investigation, and their employees, with respect to this action.

         10.     This Consent Decree may be signed by the parties in counterparts, each of which

 constitutes an original and all of which constitute one and the same Consent Decree. Signatures

 delivered by facsimile transmission or as .pdf attachment to emails, shall constitute acceptable

 binding signatures for purposes of this Consent Decree.

         11.     This Court shall retain jurisdiction of this matter for purposes of enforcing or

 modifying this Consent Decree and for the purpose of granting such additional relief as may be

 necessary and appropriate.

         12.     The parties, by their respective counsel, hereby consent to entry of the foregoing

 Consent Decree, which shall constitute a final judgment and order in this action. The parties

 further stipulate and agree that the entry of the foregoing Consent Decree shall constitute full,

 complete, and final settlement of this action.



SOSOORDERED:
     ORDERED this ________ day of ______________________, 2019.
s/ MKB 10/24/2019
______________________
MARGO K. BRODIE
  ___________________________
United  States District Judge
  HONORABLE MARGO K. BRODIE


                                                Page 4 of 5
Case 1:19-cv-01578-MKB-CLP Document 37 Filed 10/25/19 Page 5 of 5 PageID #: 159
